Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show “axis line”  and “axial direction” of ¶0024, and “a boundary wall” of ¶0030 as described in the published specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 7 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter, which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. It is clear from the specification that each of the holder holes includes a first hole portion [D1] disposed on one end of a penetrating direction and extending in the penetrating direction, a large diameter portion [D2] connected to the first hole portion and extending in the penetrating direction, the large diameter portion being larger than a diameter of the first hole portion [i.e. D2 > D1], a second hole portion [D3] connected to the large diameter portion and extending in the penetrating direction, the second hole portion being smaller than a diameter of the large diameter portion [i.e. D3 < D2], and D12 is a diameter of a second flange portion 22a. It is not enabling how a relation of (D3 - D12) ≤10 (µm) is satisfied. This is because Claim 7 requires D3 to be smaller than D2, where D2 holds the second flange portion 22a (has D12). Diameter D12 of the second flange portion of 22a has to be larger than D3 (as shown in all drawings) otherwise hole 31c (with diameter D3) of  probe holder 3 cannot hold the second flange portion of 22a.
Published specification at Table 1 and at ¶0042-0050 defines Good and Poor holding of a probe and Good and Poor Insertion of the probe. Specification at ¶0032 defines (D3 - D12) as a wiring side clearance. It is also clear from ¶0051 that probe holder 3 is produced with a bending elastic modulus. 
At Fourth Example, Probe holding is Good when D3 = D12 = 650 µm i.e the wiring side clearance (D3 - D12) of 0 µm.  It is not enabling how hole 31c (with diameter D3) of probe holder 3 can hold the flange portion 22a having diameter D12 when D3 = D12. Similarly at Fifth Example, Table 1 indicates, Probe holding is Good when D3 = 660 µm, D12 = 650 µm i.e the wiring side clearance (D3 - D12) of 10 µm. Again, it is not enabling how hole 31c (with diameter D3) of probe holder 3 can hold the flange portion 22a having diameter D12 i.e. when D3 > D12. At Sixth Example, Probe holding is Poor when D3 = 670 µm, D12 = 650 µm i.e the wiring side clearance (D3 - D12) of 20 µm. Here, D3 > D12 like Fifth Example, however Probe holding is poor. Therefore, wiring side clearance of 10 µm is Good and 20 µm is Poor is not enabling. It also appears that when D3 > D12, a bending elastic modulus of the probe holder has no effect on holding the second flange portion of 22a of the probe 2.

 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee (KR 2009/0126572 A).
Regarding claim 1, Lee  at fig. 1 discloses a probe holder [20] for holding contact probes [10] each of which comes in contact with one electrode [30 as an example] of a contact target [40] on one end portion side in a longitudinal direction [vertical direction, not shown], the probe holder comprising a plate [20] in which holder holes [holes at top, middle and at bottom portions as shown] configured to hold the respective contact probes [10] are formed and penetrate the probe holder [see Abstract], wherein each of the holder holes includes a first hole portion [74 of 20 for 10] disposed on one end of a penetrating direction [vertical direction] and extending in the penetrating direction, a large diameter portion [middle hole portion of 20] connected to the first hole portion [as shown] and extending in the penetrating direction, the large diameter portion being larger [as shown] than a diameter of the first hole portion, and a second hole portion [72 of 20, near 60] disposed on another end of the penetrating direction, connected to the large diameter portion, and extending in the penetrating direction, the second hole portion being smaller [as shown] than a diameter of the large diameter portion. 
[fig. 1-2] comprising: contact probes [10] each of which comes in contact with one electrode [30] of a contact target [40] on one end portion side in a longitudinal direction; and a probe holder [20] including a plate [20] in which holder holes configured to hold the respective contact probes are formed, wherein each of the holder holes includes a first hole portion disposed on one end of a penetrating direction and extending in the penetrating direction, a large diameter portion [middle portion] connected to the first hole portion and extending in the penetrating direction, the large diameter portion being larger than a diameter of the first hole portion [72 or 74 as an example], and a second hole portion connected to the large diameter portion and extending in the penetrating direction, the second hole portion [74 or 72 as an example] being smaller than a diameter of the large diameter portion. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (KR 2009/0126572 A) in view of Urashima (JP 2005-217201) and Fan (CN 101109768 A).

Regarding claim 3, as stated above at rejection of claim 2, Lee can be modified for D1/D3 < 1, 0.50 ≤  D1/D2 ≤ 0.95, and 0.50 ≤  D1/D2 ≤ 0.95 are satisfied where D1 is a diameter of the first hole portion, D2 is a diameter of the large diameter portion, and D3 is a diameter of the second hole portion, to obtain same advantages i.e. to prevent contact probe from separating. 
Regarding claim 4, Lee discloses all the elements. Lee is silent about the probe holder is made of an insulating material having a bending elastic modulus of 0.5 GPa or more and 20 GPa or less. Use of the probe holder is made of an insulating material having a bending elastic modulus are old and well known in the art. Fan discloses probe holder having an elastic housing 10 for contact probe 20. Urashima at least at abstract discloses the probe holder [38]  is made of an insulating material having a bending elastic modulus of 0.5 GPa or more and 20 GPa or less [see Abstract].
Claims 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Lee as applied to claim 5 above, and further in view of Yamada et al. (WO 2016/043327, see US 10082525 B2).
Regarding claim 6, Lee discloses all the elements including the contact probe. Lee is silent about each of the contact probe includes: a first plunger including a first flange portion; a second plunger including a second flange portion; and a spring member configured to connect with the first plunger at one end and connect with the second plunger at another end. Yamada et al. (hereafter Yamada) in similar environment disclose each of the contact probe includes: a first plunger [21] including a first flange portion [21c]; a second plunger [22] including a second flange portion [22b]; and a spring member [23 as an example] configured to connect with the first plunger at one end and connect with the second plunger at another end [as shown]. Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to modify contact probe of Lee with contact probe as taught by Yamada, in order to obtain advantages that plungers and spring of Yamada have to offer.
Regarding claim 7, as best understood by the Examiner, Yamada discloses a relation of -20 ≤ (D3-D12) ≤ 10 (µm) is satisfied where D3 is a diameter of the second hole portion [hole for 22] and D12 is a diameter of the second flange portion [diameter of 22b]. This is because Yamada discloses D3 is smaller than D12.
Regarding claim 8, Yamada discloses holes for contact probe in holder 5, therefore a diameter of the first hole portion [631] and a diameter of the second hole portion [641] are the same, and a diameter of the first flange portion [dia. of 21c] and a [dia. of 22b] are the same, are an obvious medication to obtain same advantages that Yamada have to offer.
Regarding claim 9, Yamada discloses holes for contact probe in holder 5, therefore a diameter of the first hole portion is smaller than a diameter of the second hole portion and a diameter of the first flange portion is smaller than a diameter of the second flange portion, are an obvious medication to obtain same advantages that Yamada have to offer.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARESH PATEL whose telephone number is (571)272-1968.  The examiner can normally be reached on 8:00 am to 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on 571-272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


/PARESH PATEL/Primary Examiner, Art Unit 2868                                                                                                                                                                                                        



January 16, 2021